          Case 5:19-cr-00446-JFL Document 1 Filed 08/01/19 Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT

                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITEDSTATESOFAMERICA :                             CRIMINALNO.          19-

                                                    DATE    FILED:     August   l'   2019

MELISSA MADERA                                      VIOLATIONS:

                                                     l8 U.S.C. S 1591(a), (bXl) (sex trafficking by
                                                     force, fraud, or coercion - I count)'
                                                     18 U.S.C. S 1591(a), @)(2) (sex traflicking of
                                                     aminor-lcount),
                                                     18 U.S.C. $ 22s2(a)(2),  (b)(l) (distribution of
                                                     child pornography    - I count
                                                     18 U.S.C. $2252(a\Q), @)(l) (receipt of
                                                     child pornography - l count)
                                                     l8 U.s.C. S 22s2(aXaXB), (bX2)
                                                     (possession of child pornography - I count)
                                                     Notice of forfeiture

                                        NDICTMENT

                                         COUNT ONE

TIIE GRAI\D JIJRY CHARGES TIIAT:

               From on or about September 14, 2017 to on or about October 19, 2017, in Reading,

in the Eastem District of Pennsylvania, and elsewhere, defendant

                                     MELISSA MADERA

in and affecting interstate commerce, knowingly and intentionally recruited, enticed, harbored,

transported; provided and obtained, by any means, Minor #1, knowing, and in reckless disregard

of the fact, that Minor #1 had not attained the age of 18 years, and knowing, and in reckless

disregard of the facr, that force, fraud, or coercion would be used to cause Minor   #l   to engage in

a commercial sex act, and having had reasonable   oppornrnity to observed Minor #1.
Case 5:19-cr-00446-JFL Document 1 Filed 08/01/19 Page 2 of 8




   In violation of Title 18, United States Code, Section 1591(a), (bXl).




                                     2
           Case 5:19-cr-00446-JFL Document 1 Filed 08/01/19 Page 3 of 8




                                          COT]NT TWO

TIIE GRAND JURY FURTIIER CHARGES THAT:

               From in or about August 2017 to in or about October 2017, in Reading, in the

Eastem District of Pennsylvania and elsewhere, defendant

                                       MELISSAMADERA

in   and affecting interstate cornmerce, knowingly recruited, enticed, harbored, mnsported,

provided and obtained by any means, Minor #2, knowing, and in reckless disregard of the fact,

that Minor #2 had not attained the age of 18 years, and knowing that Minor #2 would be caused to

engage in a commercial sex act, and having had reasonable oppornrnity to observe Minor #2.

               h   violation of Title 18, United States Code, Section 1591(a), (b)(2).




                                                  J
          Case 5:19-cr-00446-JFL Document 1 Filed 08/01/19 Page 4 of 8




                                        COUNT THRE[,

THE GRANDJTJRY FTJRTIIER CHARGES THAT:

               on or about September 5,     2017,   in Berks Corrrrty, in the Eastem District of

Pennsylvani4 and elsewhere, defendant


                                      MELISSA MADERA,

knowingly distributed a visual depiction, depicting Minor #2, that had been mailed, shipped, and

transported   in and affecting   interstate and foreign colnmerce   by any means, including by

computer, and the producing of such visual depiction involved the use of a minor engaging in

sexually explicit conduct, and the visual depiction was of such conduct.

               In violation of Title 18, United States Code, Section 2252(a)(2),   OXI).




                                                4
          Case 5:19-cr-00446-JFL Document 1 Filed 08/01/19 Page 5 of 8




THE GRAND JURY T'URTIIER CHARGES THAT:

               on or about September 5,20|7, in Berks County, in the Eastem District of

Pennsylvani4 and elsewhere, defendant


                                      MELISSAMADERA

knowingly received a visual depiction, depicting Mtnor #2, that had been mailed, shipped, and

nansported,   in and affecting   interstate and foreigrr cornmerce by any means, including by

computer, and the producing of such visual depiction involved the use of a minor engaging in

sexually explicit conduct, and the visual depiction was of such conduct.

               tn violation of Title 18, United States Code, Section 2252(aX2)'   (bxl).




                                                5
          Case 5:19-cr-00446-JFL Document 1 Filed 08/01/19 Page 6 of 8




                                        COUNTFIYE

THE GRAND JURY flJRTIIER CHARGES THAT:

              on or about September 5,2017, in Berks County, in the Eastem District of

Pennsylvani4 and elsewhere, defendant

                                    MELISSAMADERA

knowingly possessed matter, that is, a computer/mobile device, which contained   a   visual depictiotl


depicting Minor #2, that had been mailed, shipped, and transported using any means and facility

of interstate and foreigr commerce, and in and affecting interstate or foreign commerce. The

production of the visual depiction involved the use   of a minor engaglng in sexually explicit

conduct, and the visual depiction was ofa minor engaging in sexually explicit conduct.

               In violation of Title 18, United States Code, Section 2252(aX4XB), OX2).




                                                6
             Case 5:19-cr-00446-JFL Document 1 Filed 08/01/19 Page 7 of 8




                                   NO TICE OF FORFEITURE - ONE

TTIE UNITED STATES ATTOR}TEY FURTIIER CHARGES                            TIIAT:

                As a result ofthe violations of Title 18, United States Code, Section 1591(a) set

forth in this indictuent, defendant

                                           MELISSAMADERA

shall forfeit to the United States of America any prcperty, real or personal, that was used or

intended to be used,   in any manner or part, to commit, or to facilitate the commission of, the

violation of Title 18, United States Code, Section l59l(a), or any property, real or personal,

constituting or derived from, any proceeds that were obtained, directly or indirectly, as a result   of

such violation, as charged in this indictrnent.

       All   pursuant to   Title   18, United States Code, Section 1594(d) and (e).




                                                     7
          Case 5:19-cr-00446-JFL Document 1 Filed 08/01/19 Page 8 of 8




                               NOTICE OF FORFEITURE. TWO

THE T]NITED STATES ATTORNEY FURTIIER CHARGES TIIAT:

               As a result ofthe violations of Title 18, United States Code, Section 2252, set forth

in this indicment, defendant

                                           MELISSAMADERA

shall forfeit to the United States of America any property, real or personal, used or intended to be

used to commit or to promote the commission          of such offense.

               All   pursuant to   Title   18, United States Code, Section 2253.




                                                          A TRT]E BILL:




                                                          FOREPERSON

 7,^)       h)ol u,
        M.
UNITED STATES ATTORNEY




                                                      8
